MEMORANDUM **
Jose Velasquez-Trujillo appeals his 57-month sentence following a guilty-plea conviction for being an alien found in the United States after deportation and without permission, in violation of 18 U.S.C. § 1326. We have jurisdiction pursuant to 18 U.S.C. § 3742(a), and we affirm.
*245Velasquez-Trujillo contends that the district court failed to properly consider facts that would have warranted a downward departure. The district court specifically found that Velasquez-Trujillo’s case was not outside the heartland for either of the purposes he suggested, and declined to depart. We will not review the district court’s discretionary refusal to depart downward from the Guidelines where, as here, the district court recognized it had authority to depart and declined. See United States v. Lipman, 133 F.3d 726, 732 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.